DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1-3, 8, 10, 15, and 17 are amended. Claims 4-6, 9, 11-13, 16, and 18-20 are as previously presented. Claims 7 and 14 are original. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 12/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
Response to Arguments
Applicant’s arguments, filed 12/14/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-13 under the heading “Claim Rejections”), the arguments are partially persuasive. The arguments (p. 9) state that determining whether a window is open or closed is “fundamentally different” from determining reduction of duty based on a position of the window “(open, partially opened, closed).” These arguments are not persuasive. A window being determined to be opened or closed is a determination of a window being in one of two possible positions, which reads on the claimed “a position of the window”. The broadest reasonable interpretation of the claim language only requires “a position” and does not require any particular level of granularity or detection of a partially open condition. Thus, the arguments are not commensurate with the scope of the claims. Additionally, applicant’s own specification does not appear to recite any determination of a partially open condition and the window position as used in Figure 6 in the instant application is a binary decision of the window being opened or closed. The arguments (p. 11) pertaining to US2014/0223943A1 (Ichishi et al.) and the detection of the presence of the sound-reflecting structure are persuasive and the remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2017/0305372A1 (Adler et al.), US2014/0255122A1 (Radosevic), US2019/0061736A1 (Wiesbeck et al.), and US2013/0160986A1 (Hashigaya et al.) as well as the previously relied upon reference US2013/0238220A1 (Troebst).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 15, the claims recite “an amount of the reduction of the duty” in Claim 1, or “an amount by which the duty of the operational component is reduced” in Claim 15, being “determined by” the position of the window, the speed of the vehicle, and detecting the presence of the sound-reflecting structure proximate to the vehicle. The disclosure as originally filed does not include the term “amount of the reduction” or any equivalent terminology. It is noted that ¶0051 of the specification filed 12/11/2018 recites the controlling of the duty by reducing, and ¶0056 recites the use of the different duty maps, however any “amount of reduction” appears to be described merely as a result of selecting a new duty and not something being positively determined (for example a reduction of duty from 65% to 30% is done merely by first operating at 65% and subsequently operating at 30%, 
Claims 2-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claims 3 and 10, the claims recite “one or more sensors” which detect a position of the window of the vehicle and the speed of the vehicle, and the presence of the sound-reflecting structure proximate to the vehicle. As the term “one or more” includes only one, the claim scope therefore includes a single sensor that detects all three of the recited parameters. However, the disclosure as originally filed (see e.g. specification ¶0045, 0050) recites individual sensors for window position and speed and proximity of the structure. In other words, the disclosure as originally filed does not encompass one sensor which can detect all the parameters, as claimed. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 6, 13, and 20, the claims recite the function to “further reduce the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.” Claims 6, 13, and 20 respectively depend on Claims 1, 8, and 15, which all recite reducing the duty by detecting a presence of a sound-reflecting structure proximate to the vehicle. In other words, Claims 6, 13, and 20 (in light of the Independent Claims) recite a first reduction of duty determined by the presence of a sound-reflecting structure proximate to the vehicle as well as a further reduction that is also based on the presence of a sound-reflecting structure proximate to the vehicle. The disclosure as 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 15, the limitations regarding “an amount of the reduction of the duty” in Claim 1, or “an amount by which the duty of the operational component is reduced” in Claim 15, being “determined” render the claims indefinite. Particularly, the amount being stated as being “determined” appears to indicate that the processor performs a determination of an amount. However, the determining of an amount for reduction is not explicitly recited as a function performed by the 
Claims 2-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-7), or Claim 15 (for Claims 16-20) and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 3, the phrase “a position of the window” renders the claims indefinite. Claim 1, from which Claims 2 and 3 depends, already recites “a position of the window.” It is not clear whether the phrase “a position of the window” in Claims 2 and 3 is the same position (i.e. Claims 2 and 3 should instead read “the position of the window”) or alternatively if the position in Claims 2 and 3 is some different, second position of the window. The claims are therefore indefinite. For the purposes of examination, the phrase is interpreted as referring to the same position of the window as recited in Claim 1.
Regarding Claims 6, 13, and 20, the function of further reducing the duty renders the claims indefinite. Claims 1, 8, and 15, from which Claims 6, 13, and 20 respectively depend, already recite a reduction of duty which is based on a presence of a sound-reflecting structure proximate to the vehicle. Claims 6, 13, and 20 recite the same condition being present (the presence of a sound-reflecting structure proximate to the vehicle) but recite a further reducing. It is not clear how this occurs, and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0305372A1 (Adler et al.) in view of Published Application US2014/0255122A1 (Radosevic) further in view of Published Application US2019/0061736A1 (Wiesbeck et al.), further in view of Publication US2013/0238220A1 (Troebst).
Regarding Claim 1, Adler et al. discloses a vehicle (see Figure 1, [0081]) comprising:
an operational component (see [0084] electric drive motor and air compressor) wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases (Examiner’s note: duty understood to be a power, intensity, or speed level of a component)); and
a computer processor (see [0084] a microcomputer controlling the drive motor) reducing a level of the noise by reducing the duty of the operational component (see [0139-0140] reducing noise by lower compressor speeds corresponding to lower vehicle speeds), an amount of the reduction of the duty being determined by:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed).


Adler et al. does not explicitly recite the operational component:
external to a cabin of the vehicle.

Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130)
external to a cabin of the vehicle (see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).


	As above, Adler et al. discloses reducing the level of the noise (see [0139-0140] reducing noise at low speeds using a predefined function).
Adler et al. does not explicitly recite reducing the level of the noise:
entering the vehicle through a window of the vehicle, when the window of the vehicle is open, 
an amount of the reduction of the duty being determined by:
a position of the window.

However, Wiesbeck et al. teaches a vehicle (see e.g. [0006]), wherein noise from vehicle components is:
entering the vehicle through a window of the vehicle, when the window of the vehicle is open (see [0050] when a window is open, sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver), 
an amount of the reduction of the noise being determined by:
(see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of noise via duty using the predefined function in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Additionally, Adler et al. does not explicitly recite the amount of the reduction of the duty being determined by:
detecting a presence of a sound-reflecting structure proximate to the vehicle.

However, Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) determined by:
detecting a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle and reduction of duty with the predefined function in Adler et al. to additionally perform an evaluation of environment to cause multiple levels of noise reduction, as is Troebst, resulting in the amount of reduction of duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).

Regarding Claim 2, Adler et al. discloses wherein:
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and
the computer processor is further configured to control the speed of rotation of the rotating component (see [0084] microprocessor controlling speed of the motor) based on 
the speed of the vehicle (see [0139-0140]).

Adler et al. does not explicitly recite the vehicle of claim 1, configured to control the speed of rotation of the rotating component based on:
a position of the window of the vehicle.

However, as above, Wiesbeck et al. teaches a vehicle configured to control component noise 
based on: a position of the window of the vehicle (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 1.


Adler et al. does not explicitly recite the vehicle of claim 1, configured to control the speed of rotation of the rotating component based on:
the presence of the sound-reflecting structure proximate to the vehicle.

As above, Troebst teaches the technique in a vehicle reducing noise based on:
the presence of the sound-reflecting structure proximate to the vehicle (see [0024]).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 1.

Regarding Claim 3, Adler et al. discloses one or more sensors configured to detect
the speed of the vehicle (see [0093]).

Adler et al. does not explicitly recite the vehicle of claim 1, further comprising:
one or more sensors configured to detect a position of the window of the vehicle.

However, as above, Wiesbeck et al. teaches the vehicle further comprising:
one or more sensors configured to detect a position of the window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 1.



 Adler et al. does not explicitly recite the vehicle of claim 1, further comprising:
one or more sensors configured to detect: the presence of the sound-reflecting structure proximate to the vehicle.

However, Troebst teaches the technique in a vehicle as above, comprising:
one or more sensors configured to detect: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 1.

Regarding Claim 4, Adler et al. discloses the vehicle of claim 1, wherein the controller is further configured to reduce the duty of the operational component responsive to:
the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Regarding Claim 6, Adler et al. does not explicitly recite the vehicle of claim 4, wherein the computer processor is further configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle.

However, Troebst teaches the technique as above, configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0024] activating a lower-noise mode in an urban environment due to a high noise reflection aspect of the respective location).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 1.

Regarding Claim 7, Adler et al. discloses the vehicle of claim 1, wherein the rotating component comprises at least one of:
an electric cooling fan;
an electric compressor (see [0084]);
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Adler et al. discloses a method for a vehicle (see Figure 16, method of compressor control [0081] for a vehicle), the method comprising:
an electronic control unit (ECU) (see [0084] microcomputer) reducing a level of noise by reducing a duty of an operational component of the vehicle (see [0139-0140] reducing noise by lower compressor (operational component) speeds (duty) corresponding to lower vehicle speeds), the reduction of the duty being determined by:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed).
wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases).

Adler et al. does not explicitly recite the method comprising:
one or more sensors detecting a position of a window of the vehicle;

the reduction of the duty being determined by: the position of the window.

However, Wiesbeck et al. teaches a method for a vehicle (see e.g. Claim 1), comprising:
one or more sensors detecting a position of a window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state);
reducing a level of noise (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise) entering the vehicle through the window, when the window of the vehicle is open (see [0050] the load point lowered when a window is open, wherein sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver)
the reduction of the noise being determined by: the position of the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of noise via duty in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Additionally, Adler et al. does not explicitly recite:


However, Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) determined by:
a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of duty in Adler et al. to additionally perform an evaluation of environment to cause multiple levels of noise reduction, as is taught by Troebst, resulting in the amount of reduction of duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).


Additionally, Adler et al. does not explicitly recite the wherein the operational component is: 
external to a cabin of the vehicle.

However, Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130)
(see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and vehicle of Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).

Regarding Claim 9, Adler et al. discloses the method of claim 8, wherein:
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and
reducing the duty of the operational component comprises reducing the speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is made lower to reduce noise).

Regarding Claim 10, Adler et al. discloses 
the one or more sensors detecting: the speed of the vehicle (see [0093]).
	
Adler et al. does not explicitly recite the method of claim 8, further comprising:
the one or more sensors detecting: the position of the window .

However, as above, Wiesbeck et al. teaches the method further comprising:
the one or more sensors detecting: the position of the window (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 8.


Adler et al. does not explicitly recite the method of claim 8, further comprising:
the one or more sensors detecting: the presence of the sound-reflecting structure proximate to the vehicle.

However, Troebst teaches the technique in a vehicle as above, comprising:
the one or more sensors detecting: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 8.

Regarding Claim 11, Adler et al. discloses 
the ECU reducing the duty of the operational component responsive to the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Adler et al. does not explicitly recite the method of claim 8, further comprising:
the ECU reducing the duty of the operational component responsive to the window of the vehicle being open.

However, as above, Wiesbeck et al. teaches the method comprising
reducing noise responsive to the window of the vehicle being open (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 8.

Regarding Claim 13, Adler et al. does not explicitly recite the method of claim 11, further comprising:
the ECU further reducing the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However, Troebst teaches the technique as above, configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0024] activating a lower-noise mode in an urban environment due to a high noise reflection aspect of the respective location).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 8.

Regarding Claim 14, Adler et al. discloses the method of claim 8, wherein the rotating component comprises at least one of:
an electric cooling fan;
an electric compressor (see [0084]);
an alternator;
a power steering pump; and
a water pump.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Adler et al. discloses a non-transitory computer-readable storage medium encoded with instructions executable by a hardware processor of a computing component (see [0084] a microprocessor, i.e. device storing and processing data), the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a vehicle, the method comprising:
reducing an amount of noise by reducing the duty of the operational component (see [0139-0140] reducing noise by lower compressor (operational component) speeds (duty) corresponding to lower vehicle speeds), an amount by which the duty of the operational component is reduced is determined by:
a speed of the vehicle (see [0139-0140] the compressor speed proportional to vehicle speed), and
wherein noise generated by the operational component increases with a duty of the operational component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases).

Adler et al. does not explicitly recite the method comprising:
determining a position of a window of the vehicle; and
reducing an amount of noise entering through the window of the vehicle when the window of the vehicle is open
an amount by which the duty of the operational component is reduced determined by:
the position of the window.

However, Wiesbeck et al. teaches a method for a vehicle (see e.g. Claim 1), comprising:
determining a position of a window of the vehicle (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state);
reducing an amount of noise (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered, and see [0051] the load point corresponds to acoustic limits, i.e. a lowered load point being a reducing of noise) entering through the window of the vehicle when the window of the vehicle is open (see [0050] the load point lowered when a window is open, wherein sounds from components (e.g. engine) are perceived to a greater extent [0054] the noise perceived by a driver)
an amount by which the duty of the operational component is reduced determined by: the position of the window (see [0050] an acoustically opposite event (the open window condition) causes a load point to be lowered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of noise via duty in Adler et al. to additionally reduce noise based on a position of a window, as taught by Wiesbeck et al., with the motivation of increasing passenger comfort while simultaneously optimizing the use of vehicle components (see Wiesbeck et al. [0005, 0075]).


Additionally, Adler et al. does not explicitly recite: the reduction of the duty being determined by:
a presence of a sound-reflecting structure proximate to the vehicle.

Troebst teaches a technique for vehicle noise control (see [0007]), using a controller (see Claim 1 microprocessor) to reduce noise of an operational component (see Claim 1, engine accessories controlled for reduced noise) determined by:
a presence of a sound-reflecting structure proximate to the vehicle (see [0024], a GPS and map system may be used to determine if the vehicle is in an urban environment (nearby presence of structures detected via location) and an additional degree of sound reduction is used for urban environments due to the relatively high noise reflection of surrounding structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for the vehicle and reduction of duty in Adler et al. to additionally perform an evaluation of environment to cause multiple levels of noise reduction, as is taught by Troebst, resulting in the amount of reduction of duty of Adler et al. being determined by the detected presence of a sound-reflecting structure proximate to the vehicle, with the motivation of enhancing the marketability of the vehicle by increasing compliance with any noise legislation as well as the increasing the safety of the vehicle (see Troebst [0003, 0007]).


Additionally, Adler et al. does not explicitly recite
wherein the operational component is external to a cabin of the vehicle.

However, Radosevic teaches a vehicle air supply system with an operational component (see Figure 1, [0023] air compressor 130)
external to a cabin of the vehicle (see Figure 1, [0022-0023], air compressor 130 located in the engine compartment 118 as opposed to vehicle cabin 120).
Adler et al. to include an external air compressor as taught by Radosevic, with the motivation of increasing occupant safety and increasing flexibility of the compressor system by providing one or more compressors at various systems requiring air (see Radosevic [0005, 0023]).

Regarding Claim 16, Adler et al. discloses the computer-readable storage medium of claim 15, wherein:
the operational component includes a rotating component (see [0101] the electric motor driving the compressor being rotational);
the noise generated by the operational component increases with a speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is also lower to reduce noise, i.e. a proportional relationship wherein the noise increases as speed (duty) of the compressor increases); and
reducing the duty of an operational component comprises reducing the speed of rotation of the rotating component (see [0139-0140] at low speeds compressor speed is made lower to reduce noise).

Regarding Claim 17, Adler et al. discloses wherein the method further comprises: detecting:
the speed of the vehicle (see [0093]).

Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises:
detecting: the position of the window.

Wiesbeck et al. teaches the method further comprising:
detecting: the position of the window (see [0064] sensors detecting vehicle states corresponding to stored spectra, including the open window state).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 15.


Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises: detecting:
the presence of the sound-reflecting structure proximate to the vehicle.

However, Troebst teaches the technique in a vehicle as above, comprising:
detecting: the presence of the sound-reflecting structure proximate to the vehicle (see [0024] position sensor via GPS).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 15.

Regarding Claim 18, Adler et al. discloses reducing the duty of the operational component responsive to
the speed of the vehicle being less than a speed threshold (see [0139] vehicle speed below a predefined level).

Adler et al. does not explicitly recite the computer-readable storage medium of claim 15, wherein the method further comprises:


However, as above, Wiesbeck et al. teaches the method comprising
reducing noise responsive to the window of the vehicle being open (see [0050]).
The motivation to combine Adler et al. and Wiesbeck et al. was provided above in the rejection of Claim 15.

Regarding Claim 20, Adler et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
further reducing the duty of the operational component responsive to the sound-reflecting structure being proximate to the vehicle.

However, Troebst teaches the technique as above, configured to further reduce the duty of the operational component responsive to:
the sound-reflecting structure being proximate to the vehicle (see [0024] activating a lower-noise mode in an urban environment due to a high noise reflection aspect of the respective location).
The motivation to combine Adler et al. and Troebst was provided in the rejection of Claim 15.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0305372A1 (Adler et al.) in view of Published Application US2014/0255122A1 (Radosevic) further in view of Published Application US2019/0061736A1 (Wiesbeck et al.), further in view of Publication US2013/0238220A1 (Troebst), further in view of Publication US2013/0160986A1 (Hashigaya et al.).
Regarding Claim 5, Adler et al. further discloses a memory configured to store data (see [0084] microcomputer, i.e. device for storing and processing data),
wherein the computer processor is further configured to reduce the duty based on vehicle speed (see [0139-0140]).

Adler et al. does not explicitly recite the vehicle of claim 4, further comprising:
a memory configured to store a duty map;
wherein the computer processor is further configured to reduce the duty of the operational component according to the duty map.

However, Hashigaya et al. teaches a technique to control compressor speed, comprising:
a memory configured to store a duty map (see [0037] controlling unit using a calculation map of speeds (duty map));
wherein the computer processor is further configured to reduce the duty of the operational component according to the duty map (see Figure 4, [0037], a map for limiting rotation speed of an electric compressor using vehicle speed inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the duty control of Adler et al. to use a map-based control, as is taught by Hashigaya et al., with the motivation of increasing efficiency by reducing power consumption of an electric compressor system (see Hashigaya et al. [0001, 0006-0008]).

Regarding Claim 12, Adler et al. further discloses the ECU storing data (see [0084] microcomputer, i.e. device for storing and processing data),
the ECU reducing the duty of the operational component according based on vehicle speed (see [0139-0140]).

Adler et al. does not explicitly recite the method of claim 11, further comprising:
the ECU storing a duty map; and
the ECU reducing the duty of the operational component according to the duty map.

However, Hashigaya et al. teaches a technique to control compressor speed, comprising:
the ECU storing a duty map; (see [0037] controlling unit using a calculation map of speeds (duty map)); and
the ECU reducing the duty of the operational component according to the duty map (see Figure 4, [0037], a map for limiting rotation speed of an electric compressor using vehicle speed inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the duty control of Adler et al. to use a map-based control, as is taught by Hashigaya et al., with the motivation of increasing efficiency by reducing power consumption of an electric compressor system (see Hashigaya et al. [0001, 0006-0008]).

Regarding Claim 19, Adler et al. further discloses storing data (see [0084] microcomputer, i.e. device for storing and processing data), and 
reducing the duty of the operational component according vehicle speed (see [0139-0140]).

Adler et al. does not explicitly recite the computer-readable storage medium of claim 18, wherein the method further comprises:
storing a duty map; and
reducing the duty of the operational component according to the duty map.

However, Hashigaya et al. teaches a technique to control compressor speed, comprising:
storing a duty map (see [0037] controlling unit using a calculation map of speeds (duty map));
reducing the duty of the operational component according to the duty map (see Figure 4, [0037], a map for limiting rotation speed of an electric compressor using vehicle speed inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the duty control of Adler et al. to use a map-based control, as is taught by Hashigaya et al., with the motivation of increasing efficiency by reducing power consumption of an electric compressor system (see Hashigaya et al. [0001, 0006-0008]).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20120291467-A1 teaches subject matter including using a particular reduction amount of a compressor discharge capacity, which may be controlled with speed (see e.g. Figure 3, [0145]).
DE-102005033353-A1 teaches subject matter including decreasing speed of a component responsive to a speed being below a threshold (see e.g. [0015] in English Translation).
KR-20160004429-A teaches subject matter including reducing blower speed based on a sunroof open condition and vehicle speed (see e.g. Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619